DETAILED ACTION
1.	Notice of Pre-AIA  or AIA  Status:  The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Claims 1-24 presented for examination. 

3.	Claims 7, 15 and 19 have been canceled, claims 1, 9, 17, and 18 have been amended, and new claim 24 has been added.

4.	This Office Action is in response to Applicant’s remarks and claim amendments filed on December 21, 2020, after non-final rejection of application 16/287747.

5.	Application 16287747 is a continuation of application 14/993806 filed on January 12, 2016.  Application 14/993806 is a continuation of application 13/788445 (US 925115) filed on March 7, 2013.


Response to Remarks
6.	Applicant’s remarks with respect to claim 24 as filed on December 21, 2020, have been fully considered but they deemed to be moot in views of the new grounds of rejection.

7.	Applicant remarked (page 12 of Remarks) that new claim 24 has been added and is fully supported by the originally filed specification.

Examiner’s response is claim 24 recites features which are not supported in the specification.  The specification provides support for different features related to the recited feature(s).  Hence, new 35 USC 112(a) and new 35 USC 112(b) rejections are applied.


Claim Interpretations

8.	Claim 1 recites “configurations.”  Instant specification [01] states “to configuring virtual machines,” [03] states “system configuration information [] to provide the virtual machines and allow users to interconnect to them,” [06] states “resource usage levels or amounts may be determined,” [06] states “dynamically configured to allocate different [] physical resources for running the virtual machines,” [07] “virtualization server may be dynamically reconfigured to execute the matching virtual machines” and “resources of [] other physical resources in the cloud may be reallocated and reconfigured to provide additional resource availability to virtual machines, update network traffic polices, and perform additional reconfiguration and tuning of the cloud computer environment” and “virtual machines may be profiled based on resource usage amounts, and anticipated future resource usage data may be determine and used to dynamically reconfigure the cloud computing environment,” [15] states “dynamically configuring virtual machines and virtualization servers based on resource usage and resource capacity in the cloud computing environment,” [22] states “monitoring resource usage and dynamically configuring virtual machines, hosts, and other resources in cloud computing environment,” [75] states “resource manager component [] may be configured to select and/or provision physical resources in the hardware layer 530 to be allocated to virtual machines,” [82] states “resource usage may be analyzed in order to perform dynamic configuration of the virtual machines” and “as used herein, dynamic configuration refers to a configuration or reallocation of resources relating to a virtual machine that may occur during the execution life cycle of the virtual machine” and “resource usage monitor server 615 may then dynamically configure the virtual machines [] without needing to communicate with any other” and “thus, a resource usage monitor service 615 [] may be configured to reconfigure or reallocate CPU’s or processing capacity, RAM, network bandwidth, etc., to its virtual machines 611, without needing to communication with any external computing devices or components,” [84] states “dynamic configuration of virtual machines and hosts may include moving virtual machines from one [] to a different,” [85] states “dynamically configuring a set of virtual machines [] based on resource usage and resource capacity,” [94] states “the dynamic configurations of virtual machines [] may be based on the current resource usage of the virtual machines, rather than anticipated future resource usage,” [97] states “such configurations may be based on comparisons between the current and/or anticipated resource usage of the virtual machines executing in the cloud, and the capabilities of the physical resources available,” [99] states “dynamic configuration of the [] virtual machines 950-963 that may allow for a more efficient use of the physical resources,” [102] states “other types of configurations may be determined [] instead of or in addition to the matching of virtual machines to virtual servers (or hosts)”, “may be reconfigured [] to provide different amount of resources to virtual machines”, “requires a large amount of processor capacity [] are not using their share of processing power”, “configured to increase the processor capacity grated to the first virtual machine” and “requires a large amount of bandwidth (e.g., 10 GB) and a low network latency, the system may configure the network traffic policies [] to guarantee the first virtual machine its required amount of bandwidth and low network latency” and “other virtual machines [] may be required to share the remaining available bandwidth and may potentially incur higher network latency,” [103] states “a dynamic configuration of the physical resources [] would be more efficient for all virtual machines as a whole, may negatively affect the performance of some virtual machines” and “components [] configured to automatically reconfigure the virtual machines [] or alternatively may be configured not to automatically reconfigure the virtual machines or hosts until one or more additional checks or notifications is performed,” and [105] states “a resource usage monitor may be configured to detect changes in virtual machines resource usage by comparing the resource usage received [] to the corresponding usage data previously received for the same virtual machines.”  The instant specification was checked to determine the details of the recited “configuration” and “reconfiguration” features.  After reviewing the specification, particularly paragraphs [07] stating that profiled virtual machine details may be used to dynamically reconfigure, [82] provides examples of particular parameters which could be used to configure, and [85] provides configuring and reconfiguring based on the “resource usage” and “resource capacity” parameters.  Based on these two parameters, Jerbi’s and Vincent’s usage and capacity data/parameters placed into the “migration profile” satisfy the “configuration” features of the virtual machine when moving/allocating the virtual machine(s) from one physical resource to another physical resource (i.e. as supported by [07] of the specification).  For the examination of “configuration” and “reconfiguration” features purpose, the examples and indefinite (i.e., sentences containing “may”, etc.) parameters listed in the specification may be omitted unless the Applicant explicitly imports these particular features (e.g., claims 2 and 3) into the independent claims.  This interpretation is applied to all the claims.

9.	Claim 1 recites “a reconfiguration of at least one physical computing resource so as to change the physical computing resources accessible to one or more virtual machines.”  Instant specification [102] states “may determine one or more configurations for the virtual machines, hosts, and/or other physical resources, in which the virtual machines are not moved to different hosts,” “the cloud computing environment may be reconfigured to support different sets of virtual machines, or to provide difference amounts of resources to virtual machines” and “configured to increase the processor capacity granted to the first virtual machine (e.g., by changing the number of CPU’s that the first virtual machine can access within the virtualization server)” and [107] states “to automatically perform dynamic reconfigurations of the virtual machines, hosts, and other physical resources in the cloud computing environment.”  Based on specification explanations, the “to change the physical computing resources accessible” is interpreted as changes to software configuration of the physical computing resources.  But, since the specification nowhere explicitly focuses on changes to hardware of the software configuration of the physical computing resources, the changes of the physical computing resources is not any hardware changes.  Upon changes made to hardware, then a human or robot would be required to make such a change.  This interpretation is applied to all the claims.

Claim Rejections – 35 USC § 112

10.	The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11. 	Claim 24 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Examiner could not find the limitation of "to tune the operation of the at least one virtual machine” in the applicant’s original specification.  Specification [07] states “tuning of the cloud computing environment,” and [107] states “configuring (or tuning) host servers and other physical resources in the cloud computing environment to operate more efficiently for the virtual machines.”  Based on specification, the recited “to tune the operation of [] virtual machine” is different than the available specification support.


12.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



13.	Claims 1-6, 8-14, 16-18 and 20-23 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

14.	Claim 1 recites “determining [] configurations for executing” followed by “virtual machines to be reallocated.”  And, claim 1 recites “determining to reconfigure the physical computing resources” followed by “virtual machines to be reallocated.”  The phrases “to be” are not active and no active “reallocating” renders the claim indefinite because “to be” is future tense making the claim unclear which subject of the limitation(s) refers to.  The same is true in claims 9 and 17.

Claims 2-6, 8, 10-12, 16, 18, and 20-23 incorporate the deficiencies of claims 1, 9 and 17, through dependency, and are also rejected.

Allowable Subject Matter
15.	Claims 1, 9 and 17 of the present invention is directed towards based on execution of a plurality of Virtual Machines (VMs) by Physical Computing Resource (PCRs) of a Cloud Computing Environment (CCE), a Computing Device(s) (CD(s)) determines Resource Usage Data (RUD) for the VMs.  Based on the RUD, the CD(s) determining a configuration(s) for executing the VMs using the PCDs of the CCE.  The configuration(s) indicate a 1st VM(s) of the VMs are to be reallocated among the PCRs.  The configuration(s) indicates a change in the PCDs that are accessible to a 2nd VM(s) of the VMs.  Based on the configuration(s), the CD(s) determines to re-configure the PCRs.  And, based on the CD(s) determining to re-configure the PCRs:  1) based on the configuration(s), the CD(s) causing the 1st VM(s) to be reallocated among the PCRs.  And, 2) based on the configuration(s), the CD causing a re-configuration of at least a PCR resulting in the change in the PCRs that are accessible to the second VM(s).  Independent claims 1, 9 and 17 each identify the uniquely distinct combination of features:
determining, by one or more computing devices and based on execution of a plurality of virtual machines by physical computing resources of a cloud computing environment, resource usage data for a plurality of virtual machines
determining, by the one or more computing devices and based on the resource usage data, one or more configurations for executing the plurality of virtual machines using the physical computing resources of the cloud computing environment,
wherein the one or more configurations indicates one or more virtual machines of the plurality of virtual machines are to be reallocated among the physical computing resources
wherein the one or more configurations indicates a change in the physical computing resources that are accessible to one or more second virtual machines of the plurality of virtual machines
determining, by the one or more computing devices and based on the one or more configurations, to reconfigure the physical computing resources
based on determining to reconfigure the physical computing resources:
** causing, by the one or more computing devices and based on the one or more configurations, the one or more first virtual machines to be reallocated among the physical computing resources
** causing, by the computing device and based on the one or more configurations, a reconfiguration of at least one physical computing resource resulting in the change the physical computing resources that are  accessible to the one or more second virtual machines
(specification [82]) as used herein, dynamic configuration refers to a configuration or reallocation of resources relating to a virtual machine
(specification 99]) moved (or reallocated).

16.	While the summary is on page 35 and regarding allowable claims 1, 9 and 17 presented above, the closest prior art (Jerbi et al., US 9535727; Vincent et al., US 9250863; Anthonisamy et al., US 8805978; Head et al., US Pub 20110185064; Chalemin et al., US Pub 20100186010; Mazaferri et al., US Pub 20070198656 [0010] [0011] [0605]; Devarakonda et al., US Pub 20130238780 [0044] [0086]; Iorio et al., US 8266618 (23); Gember et al. (US Pub 20140068602) [0041] [0053]; Staelin et al., US Pub 20120117565) [0014] [0025] [0028] [0031]; Day et al. (US 8931087) (23) (29) (30) (34); Colbert et al., US 8776055 (55); Crosbie, US Pub 20070168478 [0013]; Viswanath, US Pub 20040019670 [0141]; and Shimogawa, US Pub 20130185420 [0036]) disclose Virtual Machines (VMs) are identified that perform inconsistently with a profile are provided.  Multiple Virtual Machine Profiles (VMPs) are generated and each of the VMPs is associated with one of multiple VM types.  Ones of the VMs are associated with one of the VMPs based on the Virtual Machine Data (VMD).  Additional VMD corresponding to ones of the VMs is collected.  The additional VMD is analyzed to detect a deviation of one of the VMs.  In embodiments, VMs are managed by being deployed in a Virtualized Computer Environment (VCE).  The VCEs, which may include Cloud Computing Systems (CCSs), composite Information Technology (IT), and computer cluster systems, are used to provide computer resources or other computing resources to end users.  In a CCE, the physical hardware configuration is hidden from the end user.  CCSs may include servers, network storage devices, routers, gateways, communication links, software (e.g., applications, operating systems, web services, etc.), and other devices.  However, because the physical hardware and software platforms on which CCS is implemented are hidden with a “cloud,” they can be managed, upgraded, replaced, or otherwise changed by a system administrator without the customer being aware of or affected by the change.  In a typical CCE, applications may be executed on VMs, which are isolated guest operating systems installed within a host system.  VMs are typically implemented with software emulation, hardware virtualization, or both.  A single hardware and/or software platform may host a number of VMs, each of which may have access to some portion of the platform’s resources (e.g., program code processing resources, storage resources, display resources, communication interfaces, etc.).  VMs may be configured and/or implemented to perform specific tasks, operations, or functions or to execute specific applications or types of applications.  Performance of VMs, both individually and aggregately, may rely on the VMs performing in accordance with a specific configuration.  As such, performance of VMs in a CCE may be comprised by deviations in VM behavior.  In embodiments, a computer system operations may include analyzing data corresponding to a VM, generating a VMP corresponding to the VM, and detecting a deviation of the VM relative to the VMP.  In some embodiments, analyzing the data includes analyzing static data that includes Attribute Data (AD) corresponding to the VM.  Some embodiments provide that detecting the deviation includes analyzing dynamic data that includes Usage Data (UD) corresponding to the VM and that is collected at a given temporal instant.  Some embodiments include collecting VM UD that corresponds to the VM and VM AD that corresponds to the VM.  In some embodiments, collecting the initial VMD includes collecting VM UD and VM AD and collecting additional VMD includes collecting updated VM UD and updated VM AD.  In embodiments, a computer system generally hosts and manages a VM(s), each of with runs a guest operating system and application.  The computing needs of users (e.g.., humans and /or other VMs) drive the functionality of the VMs.  A Virtual Hypervisor (VH) can provide an interface between the VMs and a host operating system and allow multiple guest Operating Systems (OSs) and associated applications to run concurrently.  The host OS handles the operations of a hardware platform capable of implementing VMs.  A Data Storage Space (DSS) may be accessed by the host OS and is connected to the hardware platform.  The hardware platform generally refers to any computer system capable of implementing VMs, which may include, personal computer, mobile computer (e.g., table, computer), server, wireless communication terminal (e.g., cellular data terminal), or any other appropriate program code processing hardware.  Applications that are implemented on the VMs may be configured to access a data source(s) in accordance with the functions thereof.  A data source may be a file.  Database applications and/or applications that operate using data sources such as database files, may rely on access to a database file(s) to perform the requisite operations.  In some embodiments, such access may include a setting(s) that determine or identify a portion, format, location, path, version, or other attribute of the file being accessed.  An Access Request (AR) corresponding to a database file may include query terms, among others.  In some embodiments, an AR corresponding to a database file may be directed to a database that may be included in or provided in additional to a DSS.  In some embodiments, a VM profiler may analyze data corresponding to a VM.  In some embodiments, the data that is analyzed by the VM profiler may include static data (e.g., AD) corresponding to the VM.  Static data may include version identifiers, amount of memory allocated, the identity of a processing resource(s) that are dedicated to the VMs, a host type, types and/or identifications of products installed on the VMs, and/or configurations of ports, among others.  The static data may be collected using one or more inventory applications and/or products that may provide data corresponding to configurations and installed products on the VMs.  Some embodiments provide that the data that is analyzed by the VM profiler includes dynamic data that includes UD corresponding to the VM.  The dynamic data may be collected at a given temporal instant and may include values that correspond only to that instant and/or previous instant.  Dynamic data may include UD such as the quantity of memory a VM is using, the quantity and/or identify of open network ports, the quantity and/or identify of applications that are accessing the network, and/or the quantity and/or identify of applications that are running, among others.  In some embodiments, the VM profiler may generate a VMP corresponding to the VM.  The VM profiler may generate an initial VMP based on the static and dynamic data initially collected, received, and/or analyzed.  In addition to the initial VMP, an updated VMP may be generated upon receipt of additional and/or updated static and/or dynamic data.  Some embodiments provide that the VM profiler analyzes data corresponding to multiple different VMs and generates multiple different VMP types.  VMP types may correspond to the type of applications and/or software installed thereon, which may be referred to as a Solution Machine (SM) types.  Different SM types may include a database, a web server, a Data Center (DC), a workstation, and archive, and/or a data and/or service monitoring machine profile type.  In some embodiments, VMP types may correspond to whether a machine is a front-end machine that is used in direct interaction with people or a back-end machine that may be used in a primarily operations-based capacity.  Some embodiments provide that VMP types are characterized in terms of the sensitivity of data that the corresponding machines process, store, manage, transmit, and/or otherwise access.  A particular machine profile type may correspond to a server that has access to credit card or other financial data.  Another machine profile type may correspond to a server that processes and/or access data that is subject to regulatory compliance (e.g., medical data).  Additionally, a VM that is not utilized may be described as idle, which may be another VMP type.  In some embodiments, a data collector may collect the data that corresponds to managed VMs and provide the collected data to the MV profiler.  The data collector may collect the data for transmission and/or storage to the database and/or other portion of the DSS.  In some embodiments, the data collector is a VM attributes collector that collects VM AD, which may include static data.  In embodiments, the system may include a VM deviation analyzer that detects a deviation relative to the VMP generated by the VM profiler.  The deviation may be a performance deviation in that the VM performance has deviated from performance that corresponds to the VMP.  In some embodiments, the deviation may be an operational deviation in that the VM operations have deviated from those corresponding to the VMP.  Some embodiments provide that the VM deviation analyzer compares the updated VMP to the initial VMP to detect the change in performance or profile of the VM.  The system may include an automatic remediator that performs a remediation operation in response to the VM deviation analyzer detecting the deviation relative to a VMP.  Some embodiments provide that the automatic remediator causes a message corresponding to the deviation to be transmitted to an owner, administrator, and/or other party and/or application.  In embodiments, a virtual computing environment (referred to generally as a cloud) may include a computer device(s) operable to receive, transmit, process, and store data.  The servers in the cloud may include one or more general-purpose personal computers, workstations, server computers, server pools, or another other suitable devices.  In certain embodiments, the cloud may include a web server.  In short, the cloud may include any suitable combination of software, firmware, and hardware.  The plurality of server systems may be communicatively coupled via a network.  Although referred to herein as “server systems,” it will be appreciated that any suitable computing device may be used.  A network address may include an alphabetic and/or numerical label assigned to a device in a network.  A network address may include an IP address, an IPX address, a network layer address, a MAC address, an X.25/X.21 address, and/or a mount point in a distributed file system, among others.  In an embodiment, there is a physical configuration of servers within a cloud such as a computer system may include a logical grouping of VMs within a Virtualization Environment (VE) in the cloud.  The VMs in the cloud can be organized and managed in clusters, which may also be referred to herein as “grids.”  The VE in the cloud may be managed by a single hypervisor, or a set of hypervisors.  VMs can be deployed in particular VEs and organized to increase the efficiency of operating and/or managing a VCE.  The VMs may be grouped into clusters in order to provide load balancing across multiple servers.  VMs that are deployed with a VE may share physical resources within a server.  For example, the VMs may share physical data storage, a database communication facilities and other resources or services of the server.  Changes in behavior and/or performance of the VMs may be identified by comparing a VMP that is generated by a VM profiler with collected usage and/or attribute data using a VM deviation analyzer.  Server automation/provisioning tools may be used to manage VMs in a CCE.  For example, the server automation/provisioning tools may move VMs from one hypervisor to another or from one VE to the other.  These tools may also be used to deploy, provision, activate, suspend, and otherwise manage the operation of VMs.  These tools may further be used to implement systems/methods.  In embodiments, a VM attributes collector collects attribute data corresponding to VM in the network.  In some embodiments, the VM attribute collector collects the data from an attribute data provider(s) that may evaluate and tag VMs according to a property(ies).  AD providers may include applications, systems, and/or services that identify, inventory, categorize, characterize, and/or tag a VM corresponding to configuration and installed products for ease of VE management.  Examples of AD may include version identifiers, amount of memory allocated, the identify of a processing resource(s) that are dedicated to the VMs, a host type, types, and/or identifications of products installed on the VMs, and/or configuration ports, among others.  AD collected by the VM attribute collector may be transmitted to and/or stored in an attribute store that may be provided in the data store.  In embodiments, a system may include a VMP modeler that may analyze the collected UD and AD and, according to profile rules, assign VM profiles to VMs.  Some embodiments provide that the profile models are provided to the VMP modeler, however, the VM profiler may also generate new profile models based on an aggregation and analysis of UD and AD from multiple VMs.  The VMPs may be stored in a VMP store that may be provided in the data store.  The profile rules may be provided in a profile rules store that may be provided in the data store.  In some embodiments, a profile management module may be provided for an administrator or system agent to define AD and/or UD that corresponds to each of multiple different VMPs.  For example, a VM with no applications running, no ports open, and low processor utilization may be assigned an idle profile, whereas a combination of specific program(s) running combined with certain ports open may identify the VM as a particular type of database machine (e.g., an Oracle database).  Once the VM profiler modeler assigns a profile to a VM, if a profile change is detected from an earlier determined profile (e.g., by comparing newly assigned profiles to previously determined profiles), a deviation analyzer may determine whether the profile change is an expected change.  In some embodiments, determining whether the profile change is expected may be performed by comparing the profile change to profile changes and/or behavior of other VMs.  A variety of analysis may be used by the deviation analyzer to compare current VM behavior to the previously assigned profile.  In examples, depending on the metrics used in the profile, threshold values, value ranges, statistical methods, and/or sum of difference, among others may be used.  Responsive to detecting a change in behavior or profile by the deviation analyzer, a reports and alerts module may generate one or more  reports and/or alerts may be sent to an administrator, customer, and/or agent that optionally be installed within the VM.  In some embodiments, reports and/or alerts may result in one or more automatic actions or responses.  For example, automatic remediation operations may be performed (e.g., shutting the VM down, closing, activating, and/or in-activating one or more network ports, changing a network and/or a network identifier, sending one or more messages (e.g., email, telephone, Short Message Service (SMS), etc.) and/or logging data corresponding to the change in a log file, among others.  In some embodiments, automatic remediation may include changing a VM operation.  In examples, automatic remediation may include shutting the VM down, and/or isolating the VM in the case of particular types of deviations and/or VMP types.  For example, where a deviation and/or VMP type indicates a potential risk to other network, system, owner and/or organization assets, resources, and/or security, a VM may be isolated from other network resources and/or nodes.  In some embodiments, an operation change may include a network change, an operational status change, and/or a port activity change, among others.  In some embodiments, VMs that are identified as not providing the services that they were assigned to do may be re-assigned with a correct and/or modified profile.  In some embodiments, collecting initial VM data corresponding to multiple VMs in a virtual environments.  The initial VM data may include VM UD and/or VM AD.  Multiple VMPs may be generated.  Some embodiments provide that each of the VMPs may be associated with a particular type of VM.  For example, a VM type may be determined based on a major or primary software installed thereon, a type of data stored in and/or access by the VM, and/or a level of accessibility, exposure and/or interaction with people.  Based on the collected UD and/or AD, different VMs may be associated with corresponding VMPs.  In embodiments, additional VM data corresponding to ones of the VMs may be collected.  In embodiments, updated VM UD and updated VM AD may be collected.  The additional VM data may be analyzed to detect a deviation of individual ones of the VMs.  A detected deviation may include a change in virtual profile and/or profile type of a VM from an initial VM type, VMP and/or VMP type.  In some embodiments, the change in profile and/or profile type may correspond to an updated VMP and/or VMP type.  Some embodiments provide that deviations may be detected by comparing the additional VM data to previously assigned and/or associated VMPs.  In some embodiments, the analysis may include detecting a deviation from the profile type that is not specific to a particular VM.  However, some embodiments provide that the analysis may include detecting a deviation relative to a profile previously generated, associated with and/or assigned to the same VM.  In some embodiments, the collected data may not indicate a deviation sufficient to trigger a detection but may provide additional data that may be used to update and/or modify a VMP(s).  In this manner, the VMPs may evolve in accordance with changes in technology, usage, and/or application trends.  Some embodiments provide that a VMP may be updated in response to collecting the additional VM data and/or analyzing the additional VM data.  In some embodiments, a detected deviation may be sufficient to warrant subsequent action or inquiry.  In such embodiments, a remediation operation may be performed automatically in response to the VM deviation analyzer detecting the deviation.  In some embodiments, a remediation operation may include causing an operation change in the VM.

17.	Another prior art teach management of migration of Virtual Machine Instances (VMIs) are provided.  A Migration Manager (MM) monitors a Resource Usage (RU) of a VMI over time in order to create a Migration Profile (MP).  When migration of a VMI is desired, the MM schedules the migration to occur such that the migration conforms to the MP.  Generally, Computing Devices (CDs) utilize a communication network, or a series of communication networks, to exchange data.  Companies and organizations operate computer networks that interconnect a number of CDs to support operations or provide services to third parties.  Computing systems can be located in a single geographic location or located in multiple distinct geographic locations (e.g., interconnected via private or public networks).  In some instances, migration of a VMIs may be desirable, such that the VM is relocated from a 1st physical CD to a 2nd CD.  In many instances, the length of time which a migration requires is related to the amount of resources that the VMI is utilizing at the time of migration.  Additionally, migration of a VM may result in some amount of downtime of the VM instance, denying a user to access a VM during that downtime.  In many instances, the amount of downtime required for a migration grows larger as the required migration time of a VM instance grows.  In embodiments, systems and methods are disclosed which facilitate scheduling of migrations of VMIs between physic CDs.  In an aspect, a MM component monitors the RU of a VMI which is hosted on a 1st physical CD.  The MM determines patterns in the RU of the VMI over a period of time.  The MM may monitor a VMI’s use of Random Access Memory (RAM).  Based on this, the VM may, at certain time periods in a 24-hour cycle, utilize varying amounts of RAM.  Using the determined pattern of RU, the MM may create a MP for the VMI.  Such a MP allows the scheduling of desired VMI migrations according to the VMI’s predicted RU.  For example, in the event a migration of a VM may be required or requested, a MM component can utilize the MP in order to mitigate the un-availability of the VMI.  In embodiments, a migration monitor component may schedule a migration of the VMI to occur at a point of relatively low RU, as determined by the MP.  A planned migration of the VMI during a time frame of relatively low RU may result in a quicker migration period, since used resources may require duplication of the resource’s state or information during migration.  As such, access to the VMI is increased over a migration.  Accordingly, the VMI may be associated with less time of un-availability.  As a further example the migration monitor may monitor, as part of a VMI’s RU, the availability of network resources to the VMI.  Increased network resource availability may allow larger amounts of information to be transferred between physical CDs.  MPs may include information pertaining to patterns of network availability.  In some embodiments, the monitored VMIs may correspond to various groupings of instances or physical CDs.  An Migration Profile Creation Module (MPCM) may create MPs for any number of VMIs or physical CDs, or a combination thereof.  The MPCM may determine patterns of resource use from combinations of components.  In these embodiments, the MPCM may incorporate, in addition to each individual components level of resource use, use of resources that are shared between multiple components.  A shared resource may be a network resource available to multiple physical CDs, such as devices which are attached to common networking devices (e.g., a CPU utilized by multiple VMIs, such as where multiple VMIs are hosted by a common physical CD).  In addition, information gathered by the resource monitor, the MPCM may utilize information gathered by other MMs.  In an embodiment, the MMCM may utilize statistical information to normalize the data or various weighting criteria in processing individual MP information.  Information available to the MPCM include determined patterns of resource use or provide MPs to create a MP for any number of components.  The MPs may be stored (e.g., in memory) such that they are retrievable by an external MM.  The migration scheduler module utilizes the stored MPs in order to cause the migration of a VMI(s).  The migration scheduler determines a migration event for a VMI(s).  In embodiments, a migration event may be a request to migrate VMIs from a 1st physical CD to a 2nd CD.  In addition, the MM may utilize other information when creating a MP.  Migration policies may be utilized in conjunction with RU information.  Such migration policies may specify a maximum downtime of a VMI during migration.  These policies may then be used in conjunction with determined resource use patterns in order to select preferred time periods of migration.  The MP may reflect that a certain time period is disfavored for migration of a VMI, even when it may be a period of lowered RU.  For example, a 3 hour period of lowered RAM usage may occur at a point where access to the VMI is essential.  The MM would determine that, despite the lowered RAM usage of VMI, a migration should be avoided during this period.  Upon creation of the MPs, the monitored resource use data as well as the MPs are transmitted from physical machines to an external MM.  This information may be used in conjunction with RU data gathered by the external MM in order to create a group MP (e.g., MP moving more than one VMI).  In some instances, even when the transmitted resource use data and MPs contain information regarding use of a particular resource, the resource monitor may continue to monitor the particular resource.  In examples, the resource monitor may monitor resource use already specified in the transmitted information for the purpose of detecting errors.  In embodiments, the additional group resource use information may be incorporated into the MP.  A profile creator may determine that during many time periods in which the VMIs use relatively little RAM, the network resources which are available to the VMIs for migration are also greatly reduced.  As such, even though RAM usage of the VMIs is low, there time periods that may not be preferred for migration.  In some embodiments, it may be preferred that individual VMIs be migrated at distinct period of time (e.g., according to their own individual MP).  Such individual migrations would still result in the migration of all requested VMIs.  Similarly, the profile creator may use additional information when creating a group MP.  In embodiments, group MP is created based on individual MPs, live migration policy, estimated future network resource use, and effects of individual migrations.  In instances, a Migration Request (MR) may specify that the VMI should be migrated within 12 hours, while the other VMIs should be migrated within 3 days.  Still further, the MR may specify additional parameters for migration (e.g., desired maximum downtime of a VMI(s) during migration, the method of migration, etc.).  In some instances, these parameters may override parameters that may have been specified in the migration policies.  In some embodiments, migration events may occur without receipt of an explicit request for migration.  The MM or external MM may detect events that have been determined to require the migration of a VMI(s).  In an aspect, the MM may detect an event which limits the ability of a physical CD to host a VMI (e.g., malfunction of the physical CD, possible impending loss of power to the physical CD, etc.).  In a second aspect, a migration event may occur when the MM determines that a VMI may be more suitably hosted by a different physical CD.  In instances, a VMI may be provided with more available resources if migrated to a 2nd physical CD.  The MM may determine that specific VMIs should be migrated to share a physical CD (e.g., a 1st VMI requires high CPU usage by low RAM usage or RAM access, a 2nd VMI requires low CPU usage but high RAM usage).  The MM may migrate one or both VIMs so that they may share a single physical CD.  The MM or an external MM may then schedule a migration without 1st receiving an MR.  Once a migration event has been determined (e.g., MR or detection of other migration criteria), the migration scheduler determines parameters for migration according to the MP and the received MR, if any.  When a request to migrate three VMIs from a 1st physical machine to a 2nd physical machine is received, the migration scheduler determines the next migration period of each VMI which complies with the received migration policies and the received MR.  In some embodiments, there migration periods are determined according to the group MP including three VMIs.  In further embodiments, migration periods may be determined according to a group MP in conjunction with individual VM MPs, or other criteria.  In addition to utilizing the information within a group MP, the migration scheduler may incorporate the efforts of each VMI’s migration schedule.  In embodiments, a migration may occur by disabling a VMI on one physical machine and copying all necessary information to another physical machine, or migration may occur by other means.  Once the parameters for the migration of the VMIs are determined, the migration scheduler transmits a command(s) in order to cause the migration of the requested VMIs according to the determined parameters.  The physical CD then executes the received migration command(s) in order to cause the migration of the VMIs.  In some embodiments, the MM may further monitor a migration process of a VMI.  The MM may limit the network resources used by a VMI during migration, and adjust the network resources available to the migration according to the state of the migration and the available network resources.  In some embodiments, the MM may incorporate the necessary functionality to migrate VMIs directly, or to monitor and control the migration of VMIs directly.  However, it is not necessary that the MM directly incorporate this functionality.  In some embodiments, the MM may cause the migration of VMIs via other components of the virtual network.  The MM may cause such migration by transmitting the migration command(s) to migration software or systems.  In still more embodiments, the monitoring and control of a migration may also be implemented through use of other virtual network components (e.g., migration software, systems, etc.).  In some embodiments, the MM may combine usage or consumption information in determining patterns, or utilize a weighting function in generating profiles or prioritize resources or resource types in the determination of future resource use or consumption patterns.  

18.	Another prior art teach a re-configuration is distributed among multiple nodes of a cluster.  Upon detecting an initiation of a re-configuration of the cluster, the re-configuration functionality is delegated from the master node to a slave node(s) in the cluster.  Thus, multiple nodes can perform re-configuration functionality in parallel (e.g., a slave node(s) perform delegated re-configuration tasks that would conventionally be performed by the master node).  The cluster re-configuration can be in the form of a node(s) joining or leaving the cluster.  Data to facilitate the cluster re-configuration can be transmitted from the master node(s) to a slave node(s) to which re-configuration is being delegated.  Such data can include identifiers of nodes joining or leaving the cluster and/or information concerning the architecture and shared storage media of the cluster.  In cloud-based computing environments, Computing Resources (CRs) (e.g., processing power, storage, software applications, etc.) are provided as services to users over a network (e.g., the Internet).  In cloud computing, the use of Virtual Machines (VMs) is common to isolate specific CRs within the cloud for specific users (e.g., different organizations or enterprises that are receiving computing services from the cloud).  For example, running VMs on an underlying physical computer(s) lends itself well to partitioning CRs to different organizational users over the cloud, while keeping the resources of the different users separate, private, and secure.  In a private cloud, a set of CRs is operated for a single organizational user, and made available to that organization over a network.  VMs are commonly used in private cloud environments too.  For example, because VMs can be suspended and re-started on different hosts, the use of VMs in a private cloud provides mobility.  In embodiments, a re-configuration is distributed among multiple nodes of a cluster.  Upon detecting an initiation of a re-configuration of the cluster, re-configuration functionality is delegated from the master node to a slave node(s) in the cluster.  The cluster re-configuration can be in the form of a node(s) joining or leaving the cluster.  Bringing up a cluster is a special case of a join, in which all nodes join the cluster.  Where a slave node to which re-configurates functionality of the cluster re-configuration, the current data can be transmitted from the master node to the slave node.  It can be determined which slave nodes to delegate re-configuration functionality to based on various factors.  In an embodiment, delegation can be based physical proximity between the slave node(s) and the node(s) joining or leaving the cluster as part of the re-configuration.  Thus, re-configuration functionality can be delegated to a slave node located within the same physical site as a node joining or leaving the cluster.  Similarly, re-configuration functionality can be delegated to a slave node running as a VM on the same physical host as a node joining or leaving the cluster.  Delegation can also or instead be based on factors such as hardware resources available on the slave node, performance history of the slave node, and/or a user directive.  In some embodiments, a delegating module can use different criteria to decide to which slave nodes to delegate re-configuration tasks.  In an embodiment, physical proximity can be used as a factor.  For example, in a cluster spanning multiple physical sites (e.g., a stretch cluster), the delegating module can delegate join (or leave) operations to slave nodes located within the same physical site as that of the joining nodes.  Similarly, in a virtualized environment in which nodes in the form of VMs are running on physical hosts, the delegation module can delegate re-configuration operations to slave nodes running on the same host as the joining (or leaving) nodes.  Another factor(s) that the delegating module can take into account is the I/O load, CPU load, and/or performance history of the slave nodes.  In this scenario, the delegating module can delegate re-configuration tasks to slave nodes which currently have available I/O bandwidth or CPU cycles, and/or with performance histories indicative of being able to efficiently process the re-configuration operations.  

19.	And, another prior art teach a system and method for allocating resources in a cloud environment includes determining permitted usage of Virtual Machines (VMs) and partitioning resources between network resources in accordance with a Virtual Hypervisor (VH) generated in accordance with an abstraction layer configured as an interface between a Solution Manager (SM) and an interface to a cloud network.  Resource Usage (RU) limits are determined for each VM associated with the VH, and the servers are analyzed through the VHs to determine if the VMs need to be migrated.  If re-allocation is needed, VM migration requests are issued to migrate VMs into a new configuration at the VH abstraction level.  The servers are re-analyzed to determine if migration of the new configuration is needed.  Shares are computed to enforce balance requirements.  VM shares and limits are adjusted for resources according to the computed shares.  Virtualization has rapidly gained popularity, which affects multiple levels of computing stacks.  Since virtualization decouples resources from their users, it provides greater flexibility in terms of resource allocation but also brings in new challenges for optimal design, provisioning, and runtime management of systems.  Cloud computing is a paradigm of computing that offers virtualized resources “as a service” over the Internet.  Cloud managers are responsible for lifecycle management of Virtual Resources (VRs), for efficient utilization of physical resources, and for exposing basic Application Programming Interfaces (APIs) for operations to users.  Software solutions can then be deployed on these VRs.  Virtualization, which decouples physical resources from their users, has emerged as one of the key drivers of Data Center (DC) innovation and optimization.  Operating System (OS) virtualization was first proposed by IBM in the 1960’s.  Recently, with increased computing capacity of the low-end machines, similar capabilities are now available for many platforms.  A virtualized server runs a thin software or firmware layer called a hypervisor which presents an abstraction of the underlying hardware to host multiple VMs.  VMs execute either unmodified (in case of full virtualization) or a slightly modified (in case of para-virtualization) version of the OS.  Virtualization increases server utilization and therefore increases DC efficiency by combining several workloads on a single server.  In an embodiment built on virtualized servers, an SM deploys VMs and manages them based on problem space specific knowledge and runtime information including current workload, calendar, wall clock time, and historical workload models.  To perform these management functions, the SM interacts with a hypervisor manager on an individual server or with a central virtualization infrastructure manager (e.g., VMWare’s vCenter).  The virtualization manager allows the SM to monitor RU on each of the servers (and by each of the VMs) as well as to make configuration changes (e.g., adding, removing, starting, stopping, etc.) VMs.  The hypervisor manager can also control the placement of VMs on physical servers and the relative shares of resources that are allocated to each of the VMs during the periods of contention.  The SM manipulates these controls to optimize performance and resource utilization.  The latest development in the virtualization trend is known as a cloud computing device with the management or applications and groups of applications are separated from the management of the underlying physical resources (servers, networks, storage, etc.).  The promise of cloud computing is to aggregate very large numbers of applications and services and achieve unprecedented levels of efficiency in server utilization and administration.  In an embodiment, the cloud provides VMs and an API.  The API supports the creation and destruction of VMs plus a few basic controls of these VMs (e.g., “Power ON”, “Power OFF”, “Reset”, etc.).  The cloud API provides a very opaque interface to the virtualized environment.  The cloud is managed by a cloud manager, which assumes all responsibility for allocation of resources, placement of the VMs, and workload management of physical servers.  In embodiment, the enterprise (i.e.., cloud customer) is only concerned with specifying to the cloud provider how many VMs it needs and their resource requirements.  The cloud provider is solely responsible for deploying the VM and managing the physical hardware, and the enterprise is responsible only for the solution software which runs within the VM.  This separation of responsibility is further enforced by the common cloud APIs which hide, from the enterprise, most details of the underlying platform and which hide, from the cloud provider, all (or most) details of the solutions running in the deployed VMs.  In embodiments, a VH provides a new cloud manager API for improved control over the resource allocation decisions, and a method ensures performance isolation among VHs by adjusting shares and limits for all tracked resources.  A system and method for allocating resources in a cloud environment includes determining permitted usage of VMs and partitioning resources between network servers in accordance with a VH generated in accordance with an abstraction layer configured as an interface between an SM and an interface to a cloud network.  RU limits are determined for each VM associated with the VH, and the servers are analyzed through the VHs to determine if the VMs need to be migrated.  If re-allocation is need, VM MRs are issued to migrate VMs into a new configuration at the VH abstraction level.  The servers are re-analyzed to determine if migration of the new configuration is needed.  Shares are computed to enforce balance requirements, and VM shares and limits are adjusted for resources according to the computed shares.  In embodiments, after all the RU limits have been established, the method analyzes physical servers checking if they operate within the predefined utilization boundaries (along all resource dimensions).  Total guaranteed RUs for all VMs within the physical server are added as well as the total shares of VMs within each of the VH are computed.  The server is marked as “over utilized”, “under-utilized”, or “ok” based on whether the guaranteed load (within the optimization horizon) can exceed the server’s capacity.  Note that aggregates of VMs belonging to the same VH cannot exceed the total capacity of the VH in this constraint is captured in the method.  Total shares of the VH of a given VH hosted on the server are used in the next “Compute Shares” method step.  After computing load, limits, and deciding which server is operating outside of optimal utilization range, the system attempts to adjust VM placement (and optionally power ON or OFF the physical servers) to bring the servers to optimal utilization.  Another aspect of the migration decision is where VMs should be moved.  Note that after the re-allocation, the servers are analyzed again to re-compute the load variable, the VM shares are computed based on relative fraction of server’s capacity devoted to each of the hosted VHs as well as based on relative shares of VMs within the VH.  The system requests shares and limits to be adjusted on the underlying virtualized infrastructure.  The Decision for Re-allocation of VMs:  the decision to migrate a VM between physical servers has significant potential to improve system performance by balancing load between the physical servers as well as permitting for consolidation of the workload on a small number of physical servers during the periods of lower aggregate demand.  However, live migration of VMs causes significant expense in terms of network bandwidth and CPU usage needed to transfer the state of the VM between source and target host.  Therefore, if executed too often based transient workload changes, VM migrations may actually lead to significant performance degradation and also to higher resource consumption.  If the load conditions triggering the migration are not likely to last for at least an amount of time, this event justifies the amortized cost of VM migration that the VM should not be migrated.  This decision problem is present in several aspects of the problem being solved:  1) in deciding which of the VMs on the overloaded host should be migrated, and to which host; 2) when deciding to consolidate under-utilized servers, a high degree of confidence is needed that the load is likely to remain low for a period of time justifying powering OFF a server.  Our prior work in this area can be used to quantify (based on the historical properties of VM workload) the expected benefit of a particular migration decision, as well as properties of the virtualization infrastructure (e.g., migration time, migration cost, etc.).

20.	In summary, nowhere do the prior art Jerbi, Vincent, Anthonisamy, Head, Chalemin, Mazaferri, Devarakonda, Iorio, Gember, Staelin, Colbert, Crosbie, Viswanath, and Shimogawa disclose the unique combination of elements listed above.  The specification (features highlighted in bold above) provide explanation/clarification to some critical features (e.g., reallocate).  Upon the Applicant overcoming the 35 USC 112(a) and 35 USC 112(b) rejections, then the prior art, either singularly or in combination fails to anticipate or render obvious the present invention.

Claim Rejections - 35 USC § 103

21.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

22.	Claim 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jerbi et al., US 9535727, hereinafter Jerbi, and in view of Head et al., US Pub 20110185064.

23.	Regarding claim 24, Jerbi teach a computer-implemented method comprising:
receiving data about usage of resources (“usage data [] collected at a given temporal instance”, “collecting virtual machine usage data”) by a plurality of virtual machines of a computing environment (“collecting virtual machine usage data”, “virtualized computing environment”) (“collecting virtual machine usage data that corresponds to the virtual machine and virtual machine attribute data that corresponds to the virtual machine” col 2 lines 14-17, col 2 lines 43-48, “computer system 100 for a virtualized computing environment”, “computer system 100 generally hosts and manages one or more virtual machines” col 5 lines 22-32), 
the computing environment including a plurality of computing devices (“hardware platform 114”, “users 102”) and physical resources (“data storage space 116”, “database 120”) (“cloud computing systems may include servers” col 1 lines 15-25, “data storage space 116”, “hardware platform 114 may include computer resources”, “include [] mainframe computer”, “server”, “users 102” col 5 lines 43-61, Fig1, “database 120”, “col 8 lines 1-5, Fig. 1), and 
the plurality of computing device being configured to host the plurality of virtual machines (“computer system 100” col 5 lines 22-42);
determining configuration data (“virtual machine profile”) based on comparing the received data (“updated virtual machine profile”) for at least one virtual machine of one computing device of the plurality of other data (“initial virtual machine profile”) about capabilities of the physical resources (“usage data such as the quantity of memory [], the quantity of processor resources”) (“deviation analyzer 132 compares the updated virtual machine profile to the initial virtual machine profile to detect the change in performance or profile of the virtual machine” col 8 lines 11-24, “virtual machines 114 that are deployed [] may share physical resources within a server 100” col 9 lines 65-67, “usage data such as the quantity of memory a virtual machine 104 is using, the quantity of processor resources the virtual machine 104 is using, [] among others“ col 7 lines 23-29),
the configuration data (“virtual machine profile”) indicating a change in a physical resource (“deviation”) based on operation of the at least one virtual machine (“system 100 may include [] that detects a deviation relative to the virtual machine profile”, “performance deviation”, “operational deviation” col 8 lines 11-24).

Jerbi do not teach configuring the physical resource in communication with the virtual machine and to tune the operation of the virtual machine features, but in a similar field of endeavor Head teach:
configuring the physical resource (“make configuration changes”, “adding additional requirements”, “within operating utilization range”) in communication with the at least one virtual machine or one computing device of the computing environment that hosts the at least one virtual machine based on the change indicated by the configuration data, so as to tune (“adding additional requirements”) the operation (“control placement of”, “deployment and migration”, “capacity of physical servers”) of the at least one virtual machine (“monitor resource usage 20 on each of the servers 18 (and by each of the VMs 14) as well as to make configuration changes such as adding, removing, starting, stopping VMs 14”, “control the placement of VMs 14 on physical servers 18 and the relative shares of resources that are allocated to each of the VMs 14 during the periods of contention” [0006], “adding additional requirements while making virtual machine deployment and migration decisions” [0051], “capacity of physical servers and virtual hypervisors, performance characteristics of virtual machines within the virtual hypervisor” [0052], “analyzes physical servers [] to determine if virtual machines need to be migrated to keep physical servers within operating utilization range” [0053]).

Thus, it would have been obvious to the person of ordinary skill in the art at the time of the invention to readily recognize the advantage of modifying Jerbi’s system that provides the user a “computer system may include analyzing data corresponding to a virtual machine, generating a virtual machine profile corresponding to the virtual machine, and detecting a deviation of the virtual machine relative to the virtual machine profile” (Jerbi col 1 lines 47-53) with the features of Head’s system to provide “allocating resources in a cloud environment includes determining permitted usage of virtual machines and partitioning resources between network servers” (Head [0012]).

The motivation being a “new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof” (Jerbi lines 51-61) and “virtual machines can be deployed in particular virtualization environments and organized to increase the efficiency of operating and/or managing a virtual computing environment” (Jerbi col 9 lines 59-64) which includes “responsible for lifecycle management or virtual resources, for efficient utilization of physical resources” (Head [0004]), “function requirements as well as other constraints by adding additional requirements while making virtual machine deployment and migration decisions”, “topics related to controller time constraints, length of the optimization horizon, as well as issued related to choice of size of physical server” (Head [0051]) and “the decision to migrate a virtual machine between two physical servers has significant potential to improve system performance by balancing load between physical servers” (Head [0062]).


Conclusion
24.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

25.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to O. Charlie Vostal whose telephone number is 571-270-3992 (via email:  Ondrej.Vostal@uspto.gov  “without a written authorization by applicant in place, the USPTO will not respond via internet e-mail to an Internet correspondence” MPEP 502.02 II and https://www.uspto.gov/sites/default/files/documents/sb0439.pdf ).  The examiner can normally be reached on 8:30am to 5:00pm EST Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4992.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the Public PAIR system, see http://portal.uspto.gov/pair/PublicPair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








	/ONDREJ C VOSTAL/           Primary Examiner, Art Unit 2452                                                                                                                                                                                             
	March 9, 2021